Name: 82/773/EEC: Council Decision of 8 June 1982 appointing a full member of the Advisory Committee on the Training of Dental Practitioners
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-11-19

 Avis juridique important|31982D077382/773/EEC: Council Decision of 8 June 1982 appointing a full member of the Advisory Committee on the Training of Dental Practitioners Official Journal L 323 , 19/11/1982 P. 0030 - 0030*****COUNCIL DECISION of 8 June 1982 appointing a full member of the Advisory Committee on the Training of Dental Practitioners (82/773/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to Council Decision 78/688/EEC of 25 July 1978 setting up an Advisory Committee on the Training of Dental Practitioners (1), and in particular Articles 3 and 4 thereof, Whereas by its Decision 80/376/EEC (2) the Council appointed Mr G. L. Daley as a full member in the category of experts from the practising profession for the period ending on 25 March 1983; Whereas on 21 April 1982 the United Kingdom Government nominated Mr K. R. Ray as a replacement for Mr G. L. Daley, full member of the abovementioned Committee, HAS DECIDED AS FOLLOWS: Sole Article Mr K. R. Ray is hereby appointed full member of the Advisory Committee on the Training of Dental Practitioners in place of Mr G. L. Daley in the category of experts from the practising profession for the remainder of the latter's term of office, which runs until 25 March 1983. Done at Luxembourg, 8 June 1982. For the Council The President M. EYSKENS (1) OJ No L 233, 24. 8. 1978, p. 15. (2) OJ No L 93, 10. 4. 1980, p. 22.